Citation Nr: 0841162	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-04 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, for the period 
from December 18, 1995 to September 4, 1998.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder, for the periods from 
September 5, 1998 to January 1, 2000, and from February 1, 
2000 to August 8, 2002.

3.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder, for the period on and after 
August 9, 2002.

4.  Entitlement to an initial compensable evaluation for 
residuals of hemorrhoidectomy, for the period from May 16, 
1973 to April 16, 2002.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of hemorrhoidectomy, for the period on and after 
April 17, 2002.

6.  Entitlement to an effective date prior to August 9, 2002, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability.



(Appellate consideration of the issue of entitlement to 
service connection for a low back disorder will be the 
subject of a separate decision of the Board).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 1962.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
post-traumatic stress disorder (PTSD) has been manifested by 
sleep impairment, intrusive thoughts, impaired impulse 
control, depression, anxiety, suicidal ideation, and 
isolative behavior throughout the entire period on appeal.

2.  The medical evidence of record shows that the veteran's 
residuals of hemorrhoidectomy have been manifested by rectal 
leakage throughout the entire period on appeal.

3.  For the purposes of this appeal, the veteran's 
entitlement to a total rating for compensation purposes based 
upon individual unemployability (TDIU) arose on November 7, 
1996.

4.  For the purposes of this appeal, the VA examination on 
May 18, 1996 is considered an informal claim for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 100 percent for 
PTSD, for the period from December 18, 1995 to November 6, 
1996, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an evaluation of 70 percent for PTSD, 
but no more, for all the periods on appeal on and after 
November 7, 1996, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

3.  The criteria for an initial 10 percent evaluation, but no 
more for residuals of hemorrhoidectomy, for the period on and 
after May 16, 1973, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7336-7332 (2008).

4.  The criteria for an effective date of November 7, 1996, 
for the grant of TDIU, have been met.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters which 
satisfied the duty to notify provisions were provided to the 
veteran in January 2006 and March 2007, after which the 
claims were readjudicated.  Additional letters were also 
provided to the veteran in June 2008 and August 2008.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 


Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's PTSD and residuals of 
hemorrhoidectomy claims, because the appeal of these issues 
is based on the assignment of initial evaluations following 
initial awards of service connection for these disabilities.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (noting that staged ratings are 
appropriate whenever the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings).

PTSD Ratings

Service connection for PTSD was granted by a March 2005 
rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, 


effective December 18, 1995; a 50 percent evaluation was 
assigned, effective September 5, 1998; a 100 percent 
evaluation was assigned, effective January 2, 2000; a 50 
percent evaluation was assigned, effective February 1, 2000; 
and a 70 percent evaluation was assigned, effective August 9, 
2002.

In a February 1996 PTSD examination report, the veteran 
stated that he was a loner but enjoyed spending time with his 
eldest son.  He reported sleep impairment and depression.  
The veteran reported getting along well with his wife.  On 
objective examination, the veteran was dressed in casual 
clothes.  He was pleasant, cooperative, and polite.  His 
thought production and continuity were good and his speech 
was goal directed.  The veteran was alert and oriented in all 
spheres.  His memory was intact, and he had good attention 
and concentration.  The veteran's relationship to reality was 
good and there was no thought disorder noted.  His insight 
and judgment were good.  The veteran was not suicidal or 
homicidal, but reported occasionally being suicidal.  His 
affect was euthymic.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 65 to 70, which 
contemplates some mild symptoms, such as depressed mood and 
mild insomnia, or some difficulty in social, occupational, or 
school functioning, such as occasional truancy or theft 
within the household, but generally functioning pretty well 
with some meaningful interpersonal relationships.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 
(1994) (DSM-IV).

In an April 1996 private psychological evaluation, the 
veteran reported experiencing sleep impairment, intrusive 
thoughts and recollection, rapid breathing, rapid pulse 
rates, night sweats, and cold chills.  He reported strong 
depression and anxiety.  The veteran also reported impaired 
impulse control and recurrent suicidal and homicidal 
ideation.  He reported a lack of trust in others, including 
his family.  The veteran was isolative and kept a loaded gun 
with him at all times, including while sleeping.  He reported 
that his wife slept in a different room.  The veteran 
reported a fear of crowds and avoided chores and errands that 
involved contact with others.

On mental status examination, the veteran was neatly dressed 
and had good eye contact.  His speech was normal in all 
aspects.  The veteran had a restricted affect and appeared 
tense.  He had a history of crying spells and difficulty with 
decisions.  The Beck Depression Inventory indicated moderate 
depression.  The veteran denied auditory and visual 
hallucinations and there was no evidence of delusional or 
paranoid thought.  His cognitive function was within normal 
limits and he was oriented in all spheres.  The veteran 
demonstrated some impairment of judgment and was frequently 
irritable and angry.  The examiner stated that the veteran's 
wife and son were supportive.  The examiner assigned a GAF 
score of 55, which contemplates moderate symptoms, such as 
flat affect, circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as few friends and conflicts with 
peers or co-workers.  See Id.  The examiner stated that the 
veteran's symptoms caused severe impairment in social and 
interpersonal functioning.

In a May 1996 VA PTSD examination report, the veteran 
reported sleep impairment.  On mental status examination, the 
veteran was casually dressed and appeared much older than his 
stated age.  He was very agitated, tearful, and "filled with 
much anger and rage."  The veteran's aggressive impulses 
appeared very poorly controlled.  The veteran's thought 
content included multiple somatic complaints.  He expressed 
suicidal ideations.  The veteran was coherent, goal directed, 
and without delusions or hallucinations.  His mood was 
markedly depressed and his affect was flattened.  The veteran 
was oriented in all spheres, there was no memory impairment, 
and his insight was "adequate."  The examiner assigned a 
GAF score of 50, which contemplates serious symptoms, such as 
suicidal ideation, severe obsessional ritual, or frequent 
shoplifting, or serious impairment in social, occupational, 
or school functioning, such as no friends or an inability to 
keep a job.  See Id.  The diagnosis was major depression with 
borderline psychotic features.  The examiner stated that the 
veteran was "considered potentially suicidal or possibly 
dangerous to others because of his poorly controlled 
ag[g]ressive impulse."

In an August 1996 private psychiatric evaluation, the veteran 
reported anger, isolative behavior, and sleep impairment.  He 
also reported increasing depression 


and suicidal ideation.  On mental status examination, the 
veteran appeared markedly depressed.  He had suicidal and 
homicidal ideation, but stated that he would not act on them.  
The veteran was oriented to time, place, and person.  His 
thoughts were goal oriented, his memory was "relatively 
good," and he did not have hallucinations or delusions.  The 
veteran reported not talking to his wife or sleeping with 
her, but stated that she was good to him.  He stated he spent 
most of him time alone in the woods.  The veteran reported 
that he had shot all his pets because he didn't want them 
anymore, including a dog a few days before.  The examiner 
assigned a GAF score of 45, which contemplates serious 
symptoms.  See Id.  

An October 1996 letter from a private psychologist stated 
that the veteran experienced intrusive thoughts and sleep 
impairment, as well as severe depression, anxiety, and 
impaired impulse control.  The letter reported that 
diagnostic testing showed that the veteran met the criteria 
for severe PTSD with the maximum number of symptoms and a 
severity score of 47 out of 51.  The letter stated that these 
results 'indicate a severe level of impairment in his level 
of functioning in interpersonal, social[,] and occupational 
areas."  On further testing, the veteran had extreme 
feelings of hopelessness and helplessness with indications of 
a potential for suicide and severe depression.  Anxiety 
testing showed that the veteran had panic attacks.  Further 
testing showed that the veteran had difficulty concentrating, 
had lost interest in people, and was irritable most of the 
time.  The results also showed low self-esteem, low 
self-worth, and decreased self-confidence.  The veteran 
reported having little to no energy and he appeared to be 
frequently severely depressed, anxious, and irritable.  The 
letter stated that he was very suspicious, compulsive, and 
had bizarre thoughts.  The veteran was "in virtual isolation 
in the community and seems to be totally incapacitated with 
symptoms that make it difficult for him to keep contact with 
reality. . . . [He] is so affected by his psychological 
conflicts that it is almost impossible for him to get through 
daily activities."

In a January 1997 VA PTSD examination report, the veteran 
complained of sleep impairment, irritability, and depression.  
He reported isolative behavior and had no 


friends at all.  On mental status examination, the veteran 
was casually dressed, made poor eye contact, and had no 
expressive mannerisms.  His affect was fearful and his mood 
was irritable and depressed.  There was no psychomotor 
retardation or agitation.  The veteran was oriented in all 
spheres and had no memory deficiencies.  He had mild 
difficulty with attention and concentration.  The veteran was 
not delusional, but did express paranoia.  He reported 
suicidal and intrusive thoughts.  The veteran's insight and 
judgment were good.  He had no abnormalities in speech or 
associations.  The veteran was not tangential or 
circumstantial, and he reported no hallucinations.  The 
examiner assigned a GAF score of 55, which contemplates 
moderate symptoms.  See Id.  The examiner stated that the 
veteran's PTSD was mild and would have a mild impact on his 
occupational and social life.

A July 1997 VA outpatient medical report stated that the 
veteran avoided eye contact but was fairly open.  He was 
depressed with a flat affect, but no thought disorder.  There 
was no suicidal or homicidal ideation.  He had fair insight 
and questionable judgment.

In an August 1997 VA outpatient mental health note, the 
veteran was very quiet and anxious with no eye contact.  He 
was depressed and reported that his wife was trying to kick 
him out of the house due to his behavior.  He reported 
impaired impulse control and sleep impairment.  There were no 
psychotic features or suicidal ideation.

In an October 1997 VA outpatient mental health note, the 
veteran was anxious and did not make eye contact.  He 
reported that his wife didn't pay attention to him and he had 
impaired impulse control.  He reported being verbally abusive 
to his family and experienced sleep impairment.  The examiner 
assigned a GAF score of 50, which contemplates serious 
symptoms.  See Id.

In a January 1998 VA outpatient mental health note, the 
veteran reported that he couldn't get along with his wife and 
preferred to be alone.  The veteran was very anxious and he 
spoke in a low tone.  He reported sleep impairment, anxiety, 
and intrusive thoughts.

In a March 1998 VA outpatient mental health note, the veteran 
was tearful and reported isolating himself.  He reported 
intrusive thoughts and sleep impairment.  In a June 1998 VA 
outpatient mental health note, the veteran reported that his 
wife might leave him due to her inability to cope with his 
behavior.  He made very limited eye contact and reported 
anxiety and impaired impulse control.  In a July 1998 VA 
outpatient mental health note, the veteran was tearful and 
complained of intrusive thoughts and sleep impairment.  He 
reported that he was depressed and lonely because his wife 
had left him.  In a September 1998 VA outpatient mental 
health note, the veteran was in tears.  He reported intrusive 
thoughts and sleep impairment.  The veteran also reported 
impaired concentration, anxiety, and depression.

An October 1998 private psychiatric evaluation stated that 
the veteran experienced sleep impairment, suicidal and 
homicidal ideation, severe anxiety, and depression.  The 
veteran had killed numerous animals and had impaired impulse 
control.  He experienced nightmares, intrusive thoughts, and 
intrusive recollections.  The veteran reported constant mood 
swings of anger, depression, irritability, and crying.  His 
stress increased around other people and he was constantly 
nervous.  The veteran reported difficulty with concentration 
and memory.  He reported no satisfaction in life and felt 
helpless and hopeless.  The veteran lived in "virtual 
isolation from others."  He reported having no friends and 
did not feel close to anyone.

On mental status examination, the veteran appeared older than 
his age and was unkempt.  He was agitated and made little eye 
contact.  The veteran's speech was pressured but coherent.  
There was no evidence of thought blocking, loosening of 
associations, or paranoid thought.  The veteran's thought and 
behavioral processes were disturbed.  He denied 
hallucinations but experienced flashbacks.  The veteran was 
oriented in all spheres but complained of memory problems.  
His hands were shaking, his voice was trembling, and he was 
teary-eyed.  The veteran was unable to sit still.  His 
cognitive functioning was within normal limits, but he had a 
flat affect and sad mood.  Word association indicated severe 
depression and testing showed marked impairment in short term 
memory and concentration.  The veteran's 


abstracting ability and judgment were impaired and he had 
poor insight.  He avoided contact with all other people and 
let his wife do all of the errands.  The report stated that 
the veteran's wife and "professional help" were his only 
assets.

Testing showed the presence of all symptoms of PTSD with a 
severity score of 51 out of 51.  The Beck Depression Index 
indicated severe depression with the potential for suicide.  
The Beck Hopelessness Scale indicated severe feelings of 
hopelessness and helplessness with a potential for suicide.  
The Beck Anxiety Inventory showed most symptoms in the severe 
range.  The examiner stated that the veteran "is considered 
to be totally disabled and unemployable due to psychiatric 
reasons.  This disorder is causing severe impairment in his 
social, interpersonal, and occupational areas of functioning.  
The examiner assigned a GAF score of 35 at that time and a 
score of 40 over the past year, indicating some impairment in 
reality testing or communication, such as speech at times 
illogical, obscure, or irrelevant, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, such as depressed man avoids 
friends, neglects family, and is unable to work.  See Id.  
The examiner stated that the disorder created extreme 
distress and the veteran was "unable to be in a social 
setting for any period of time."  The examiner also stated 
that the disorder was causing severe impairment in all areas 
of functioning.

In a November 1998 VA outpatient mental health note, the 
veteran was tearful and reported that his wife "left him 
again."  He reported not being able to get along with 
anyone.

In a May 1999 VA outpatient mental health note, the veteran 
reported that he was experiencing marital conflict.  He was 
tearful and made limited eye contact.  The examiner stated 
that the veteran was not psychotic but his anxiety and 
depression had increased.  He denied suicidal ideation but 
reported impaired impulse control.

In a June 1999 VA outpatient mental health note, the veteran 
reported that he had to isolate himself from his wife to 
avoid confrontation and that she was planning on leaving him.



In an August 1999 VA outpatient mental health note, the 
veteran was almost in tears and was very depressed.  He 
reported that his wife walked out on him again because they 
could not get along.  The veteran reported impaired impulse 
control but there were no psychotic features and he denied 
suicidal and homicidal ideation.

In a June 2000 VA outpatient mental health note, the veteran 
appeared neat and clean, but anxious, depressed, and almost 
tearful.  He reported improvement in his impulse control and 
there was no evidence of psychotic features.  The veteran 
denied suicidal and homicidal ideation.  He reported impaired 
concentration and memory.

In a September 2000 VA outpatient mental health note, the 
veteran was nearly groomed with a constricted affect and 
downcast eyes.  He was sad but non-labile and had polite and 
"engageable" conversation without spontaneous speech.  The 
veteran reported having "yelling bouts" with his wife and 
grandchildren.  The examiner assigned a GAF score of 50, 
which contemplates serious symptoms.  See Id.

In a December 2000 VA outpatient mental health note, the 
veteran had poor eye contact and sat far away.  His affect 
was sad and he became tearful.  The veteran reported that he 
and his wife were together, but might not be for long.  He 
stated that she left him at least three to four times per 
year because "she can't stand to be around him."  The 
veteran reported chronic suicidal ideation.  He rocked back 
and forth and appeared to have agitated depressive symptoms.

In a January 2001 VA outpatient mental health note, the 
veteran reported "getting meaner" and stated that he 
"knocked his grandson down."  He reported depression, sleep 
impairment, and anxiety which resulted in isolative behavior.

In a March 2001 VA outpatient mental health note, the veteran 
was tearful, cleanly groomed, and had poor eye contact.  His 
affect was constricted and he appeared depressed and anxious.  
The veteran reported experiencing flashbacks and 


hallucinations, but no delusions or paranoid ideations.  He 
reported impaired impulse control and sleep impairment.  The 
veteran denied suicidal or homicidal ideation.

In an April 2001 VA outpatient mental health note, the 
veteran appeared less anxious and depressed.  He reported 
experiencing flashbacks and hallucinations.  The veteran 
reported impaired impulse control, but at a reduced 
frequency, and denied suicidal or homicidal ideation.  The 
examiner assigned a GAF score of 50, which contemplates 
serious symptoms.  See Id.

In a July 2001 VA outpatient mental health note, the veteran 
reported marital problems and stated that his wife left "for 
a while" the previous month, but had since returned.  He 
reported depression, impaired impulse control, and stated 
that he was verbally abusive to his wife.  The veteran 
reported suicidal ideation.  On observation, the veteran was 
not oriented to time and had memory impairment.  He did not 
make eye contact, his mood was mildly depressed, and his 
affect was blunted.  The veteran's speech was goal directed 
and coherent, he had no suicidal or homicidal ideation, and 
he reported occasional hallucinations.  The examiner assigned 
a GAF score of 50 to 55, which contemplates moderate to 
serious symptoms.  See Id.

In an October 2001 VA outpatient mental health note, the 
veteran reported isolative behavior, recurrent depression, 
impaired impulse control, and sleep impairment.  He also 
report hallucinations and had conflicts with his wife and 
grandchildren.  There was no suicidal or homicidal ideation.  
The veteran was oriented but had memory impairment.  His mood 
and affect were sad but cooperative.

In a June 2002 VA outpatient mental health note, the veteran 
reported isolative behavior, recurrent depression, impaired 
impulse control, and sleep impairment.  He reported that his 
wife left him 6 weeks before and he had problems with his 
grandchildren.  There was no suicidal or homicidal ideation.

In an August 2002 VA PTSD examination report, the veteran 
complained of sleep impairment, irritability, and impaired 
impulse control.  He reported that he "almost knocked his 
wife out" and almost injured some of his children.  The 
veteran isolated himself almost all the time and "sometimes 
stays in bed the whole day."  The veteran stated that his 
marriage was active "part of the time" and that his wife 
"takes off all the time."  He reported poor relationships 
with his family members and had 2 friends; one whose property 
he walked on alone, and one who sometimes drove him to his 
medical appointments.

On mental status examination, the veteran was slightly 
disheveled in appearance and he avoided eye contact.  He was 
nervous and fidgety.  The veteran's hands shook and he rubbed 
and grabbed his head.  He was not oriented to time and had 
memory impairment.  There was no thought disorder but the 
veteran reported mild hallucinations.  He reported regular 
suicidal ideation but no homicidal ideation.  The veteran's 
ability to abstract was impaired and his concentration was 
poor.  The examiner assigned a GAF score of 45, which 
contemplates serious symptoms.  See Id.  The examiner stated 
that the veteran

has not worked in 12 years.  While he has 
some physical problems as well it is 
clear that his current PTSD would make it 
extremely difficult for him to work at 
any standard job.  In the past he held 
many jobs but none of them for more than 
three to four years at a time.  They 
ended because of his temper and fighting 
tendencies.  The vet[eran]'s current 
marital relationship is severely impacted 
by his anger.  His wife leaves 
periodically when his irritability 
increases.  That relationship is also 
negatively impacted by his nightmares and 
screaming at night.  The vet[eran] also 
has difficulty relating to other members 
of his family including siblings and 
children, and he also has difficulty in 
being around people in general and tends 
to isolate.  Overall, this vet[eran]'s 
PTSD produces severe dysfunction in his 
social activities and his work potential.

The medical evidence of record shows that from August 2002 to 
the present, the veteran has consistently experienced 
impaired impulse control, occasional hallucinations, 
paranoia, sleep impairment, occasional suicidal ideation, and 
conflicts with family members.  Since August 2002, the 
veteran has received GAF scores of 40, 50, 50, 55, and 60, 
indicating mainly moderate to serious symptoms.  See Id.  
There is no medical evidence of record that since August 2002 
the veteran has ever experienced gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to place, or memory 
loss for names of close relatives, own occupation, or own 
name.

Rating from December 18, 1995 to November 6, 1996

During the course of this appeal, the schedular criteria for 
rating mental disorders were revised effective November 7, 
1996.  VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods on 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (Fed. Cir. 2003).

While the RO has not addressed the veteran's claim for 
increase under the old criteria in the Schedule, the Board is 
taking action favorable to the veteran by granting a 100 
percent evaluation for this period of time.  Therefore, there 
is no prejudice to the veteran for the Board to apply both 
old and new regulations in the appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the criteria for PTSD effective prior to November 7, 
1996, a 30 percent evaluation was warranted for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 


symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation was warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The medical evidence of record shows that the veteran's PTSD 
has been manifested by sleep impairment, intrusive thoughts, 
impaired impulse control, depression, anxiety, suicidal 
ideation, and isolative behavior throughout the entire period 
on appeal.  The general picture created by the medical 
evidence of record shows that the veteran's symptoms result 
in severe difficulty interacting socially with other people, 
including his own family, and cause him to isolate himself 
from others almost constantly.  The veteran experiences 
uncontrollable outburst of anger and irritation that include 
incidents of physical violence, which further cause the 
veteran to remove himself from interaction with others.  This 
has resulted in near total cessation of interaction with 
everyone outside his immediate family.  The only mention of 
any outside contacts of any kind is when the veteran reported 
in an August 2002 VA PTSD examination report that he had two 
friends.  However, these friendships appear to be extremely 
minimal in nature and result in only brief and tangential 
contact which is necessitated by the veteran's desire to take 
walks by himself and by his inability to drive to his medical 
appointments.

Furthermore, even the veteran's existing relationships with 
his immediate family are not indicative of meaningful social 
interaction.  The veteran experiences severe marital 
difficulties which result in multiple separations from his 
spouse every year and which have included physical 
altercations with his wife and other family members.  Indeed, 
the veteran's isolative behavior is often described 
specifically as attempts to remove himself from their 
presence, indicating that these familial relationships exist 
out of the necessity of the living arrangements, and not by 
choice.  As a result, the veteran's symptoms result in a near 
total isolation within the community, including within his 
own family.  This is substantiated by the May 1996 VA PTSD 
examination report which stated that the veteran was 
"considered potentially suicidal or possibly dangerous to 
others."  Even more significant, the October 1996 letter 
from a private psychologist specifically stated that the 
veteran was "in virtual isolation in the community and seems 
to be totally incapacitated with symptoms that make it 
difficult for him to keep contact with reality. . . . [He] is 
so affected by his psychological conflicts that it is almost 
impossible for him to get through daily activities."

This severe level of symptomatology is further substantiated 
by the veteran's GAF scores.  Of the 16 record scores listed 
above, two indicate impairment in reality testing or major 
impairment in several areas, nine indicate serious, and only 
four indicate moderate symptoms.  The single score indicating 
mild symptoms was given in the February 1996 PTSD examination 
report.  The findings in that report are completely 
inconsistent with the other contemporary medical reports 
which showed far more serious symptoms, and indeed with the 
general picture presented by the 12 year medical history 
discussed above.  Accordingly, the veteran's GAF scores on 
average show that the veteran experiences serious 
symptomatology, which is analogous to such things as having 
no friends and being unable to keep a job.  See DSM-IV.

As such, the medical evidence of record shows that from 
December 18, 1995 to November 6, 1996, the veteran's PTSD 
symptoms resulted in near total isolation within his 
community and the inability to obtain and maintain 
employment.  See 


Johnson v. Brown, 7 Vet. App. 95 (1994).  Accordingly, a 100 
percent evaluation is warranted under the PTSD regulations in 
effect prior to November 7, 1996.

Rating on and after November 6, 1996

Under the criteria in effect on and after November 7, 1996, a 
30 percent evaluation is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, weekly or less often panic attacks, 
chronic sleep impairment, mild memory loss, such as 
forgetting names, directions, recent events.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
such as, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

As noted above, the veteran's level of symptomatology has 
remained relatively stable throughout the entire period on 
appeal.  However, due to the nature of the November 7, 1996 
regulation change relating to the evaluation of psychiatric 
disorders, the veteran does not meet the criteria for a 100 
percent evaluation on or after November 7, 1996.  
Specifically, the medical evidence of record does not show 
that the veteran has ever had gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.  While there is evidence that the 
veteran's symptoms include hallucinations, a danger of 
hurting self or others, intermittent inability to perform 
activities of daily living, and disorientation to time, these 
symptoms have occurred sporadically, not a persistent or 
chronic level.  As such, the general picture presented by the 
medical evidence of record does not show that the veteran's 
symptomatology rises to the level required for a 100 percent 
evaluation on and after November 7, 1996.

However, the veteran's symptomatology does meet the 
requirements for a 70 percent evaluation for all periods on 
appeal on and after November 7, 1996.  Specifically, the 
veteran's symptoms include suicidal ideation, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence, neglect of personal appearance and hygiene, 
difficulty in 


adapting to stressful circumstances, including work or a 
work-like setting, and the inability to establish and 
maintain effective relationships.  See Id.  As such, a 70 
percent evaluation is warranted for all periods on appeal on 
and after November 7, 1996.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
evaluation higher than 70 percent for the periods on appeal 
on and after November 7, 1996, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).

Residuals of Hemorrhoidectomy Ratings

Service connection for residuals of hemorrhoidectomy was 
granted by a July 2007 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.114, Diagnostic 
Codes 7336-7332, effective May 16, 1973.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2008).  The hyphenated diagnostic code in this case 
indicates that external or internal hemorrhoids, under 
Diagnostic Code 7336, was the service-connected disorder, and 
impairment of sphincter control of the rectum and anus, under 
Diagnostic Code 7332, was a residual condition.  
Subsequently, a February 2008 rating decision awarded a 10 
percent evaluation under 38 C.F.R. § 4.114, Diagnostic Codes 
7336-7332, effective April 17, 2002.

The veteran's service medical records show that the veteran 
underwent a hemorrhoidectomy in August 1958.  The service 
medical records do not show any 


complaints, symptoms, or diagnoses of residuals of a 
hemorrhoidectomy from August 1958 to the veteran's discharge 
in May 1962.

In July 1972 and November 1972 private medical reports, the 
veteran reported no bowel trouble.  Thereafter, in multiple 
private medical reports dated from December 1991 to May 1995, 
the veteran denied experiencing diarrhea on 39 separate 
occasions.  During this time period, the only indication of 
any bowel symptoms was a February 24, 1995 private medical 
report which stated that the veterans did "not really" have 
diarrhea and had "3 loose [bowel movements] today."

In a May 1996 VA PTSD examination report, the veteran stated 
that since his hemorrhoidectomy "he has been incontinent of 
feces and he soils his clothing 2 to 4 times per day."

A February 1996 VA outpatient medical report stated that the 
veteran had a past history of "[status post] 
hemorrhoidectomy [with] subsequent stool inc[ontinence]."  
An October 2000 VA outpatient medical report stated that the 
veteran continued to have diarrhea.  A November 2000 VA 
outpatient medical report stated that the veteran continued 
to have diarrhea each time he ate.  A February 2001 VA 
outpatient medical report stated that the veteran was seen 
for a follow-up on chronic diarrhea.  He stated that his 
bowel movements had improved and he had "ok control."  A 
May 2001 VA outpatient medical report stated that the veteran 
had diarrhea of unknown etiology for the previous two years.  
A February 2002 VA outpatient medical report stated that the 
veteran continued to have diarrhea which had been present for 
the previous three years.

Thereafter, an April 2002 VA outpatient medical report stated 
that the veteran complained of diarrhea for the previous 
three years.  He stated that he was having seven bowel 
movements per day.  The impression was chronic diarrhea of 
unknown etiology.  A September 2002 VA outpatient medical 
report stated that the veteran complained of chronic diarrhea 
for two years.  The assessment was chronic diarrhea.  A 
November 2002 VA outpatient medical report stated that the 
veteran 


complained of chronic diarrhea for two years.  The assessment 
was chronic diarrhea.  On physical examination, the veteran 
had decreased rectal tone.  A December 2002 VA outpatient 
medical report stated that the veteran complained of chronic 
diarrhea for two years.  The assessment was chronic diarrhea 
with improved symptoms.

An August 2003 VA outpatient medical report stated that the 
veteran complained of chronic diarrhea for three years with 
three to four bowel movements per day.  An October 2003 VA 
outpatient medical report stated that the veteran complained 
of chronic diarrhea for three years.  The assessment was 
chronic diarrhea with improved symptoms.

A May 2004 VA outpatient medical report stated that the 
veteran had a history of chronic diarrhea for the previous 
four years.  The assessment was chronic diarrhea with 
improved symptoms.

A January 2005 VA outpatient medical report stated that the 
veteran had chronic diarrhea.  An April 2005 VA outpatient 
medical report stated that the veteran had diarrhea with 
meals.  An August 2005 VA outpatient medical report stated 
that the veteran had a history of chronic diarrhea for the 
previous five years.

An August 2006 VA outpatient medical report stated that the 
veteran had diarrhea.  On a VA spine examination report in an 
August 2006, the veteran reported

that since his hemorrhoidectomy in 1958 
that he has always had occasional fecal 
incontinence, which usually occurs if he 
has diarrhea.  He states that if he has 
any urgency to defecate, he will have 
incontinence if he cannot defecate 
immediately. . . . He has not required 
any absorbent pads because of fecal 
incontinence. . . . Although he complains 
of this chronic intermittent fecal 
incontinence, nevertheless this is not 
confirmed by his medical records 
available for review.

On physical examination, the veteran had a minimal-mild 
laxity of his anal sphincter tone.  The impression was 
post-operative hemorrhoidectomy with residual laxity of anal 
sphincter and occasional fecal incontinence; no hemorrhoids 
found.

An April 2007 VA outpatient medical report stated that the 
veteran reported having three to five bowel movements per day 
which were mainly watery in consistency.  He reported that he 
had no control over his bowel movements when he got "crampy 
pain" and had to go emergently at those times or he would 
have incontinence.  The veteran reported having this problem 
since the hemorrhoidectomy.  The assessment stated that the 
veteran's decreased control of sphincter was probably related 
to the previous hemorrhoidectomy.

Thereafter, a July 2007 VA outpatient medical report stated 
that the veteran was having three bowel movements per day.  
The assessment included history of diarrhea.  In an August 
2007 statement, the veteran stated that for approximately 10 
years after separation from military service, he had "acid 
leakage" from his rectum and used gauze pads to absorb this 
leakage.  He stated that this

acidity stopped but the bowel trouble has 
continued over my life time.  I have no 
control over my bowel movements.  When 
it's time to go my bowels release right 
then and I can't hold them back.  When 
they operated on me they destroyed my 
rectum muscles.  I have to wear 4 x 4 
gauzes to this day to keep leakage from 
soaking through my clothes.

In an August 2007 statement, the veteran's wife stated that 
fecal incontinence was a regular part of the veteran's life.  
She stated that she had cleaned his soiled clothing numerous 
times and that they brought towels and a change of clothing 
in the car with them.

An August 2007 colonoscopy report gave a diagnosis of 
diarrhea.

A March 2008 VA outpatient medical report stated that the 
veteran had fecal incontinence secondary to a previous 
hemorrhoidectomy.  A July 2008 VA outpatient medical report 
stated that the veteran complained of diarrhea.  A September 
2008 VA outpatient medical report stated that the veteran had 
fecal incontinence secondary to a previous hemorrhoidectomy.

The Schedule provides that assignment of a noncompensable 
evaluation is warranted for impairment of sphincter control 
of the rectum and anus which is healed or slight, without 
leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332.  A 10 
percent evaluation is warranted with constant slight, or 
occasional moderate leakage.  Id.  A 30 percent evaluation is 
warranted with occasional involuntary bowel movements, 
necessitating wearing of pad.  Id.

The medical evidence of record shows that the veteran's 
residuals of hemorrhoidectomy have been manifested by rectal 
leakage throughout the entire period on appeal.  The medical 
evidence of record specifically shows that the veteran 
underwent a hemorrhoidectomy during military service and that 
he has a current diagnosis of minimal-mild laxity of his anal 
sphincter tone secondary to this hemorrhoidectomy.  While 
there is no medical evidence of record that discusses rectal 
leakage prior to May 1996, the veteran and his spouse state 
that he has experienced rectal leakage on a regular basis 
since the in-service hemorrhoidectomy.  Although these 
statements are not competent to establish a diagnosis or the 
etiology of the veteran's residuals of hemorrhoidectomy, 
their statements are competent evidence as to what they 
observed.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay 
statements are competent to prove that a claimant exhibited 
certain features or symptoms of an injury or illness during 
service).  As such, the statements of the veteran and his 
spouse are competent to show that he experienced rectal 
leakage on a regular basis for the entire period on appeal.  
Accordingly, a 10 percent evaluation is warranted for the 
veteran's residuals of hemorrhoidectomy.

However, the medical evidence of record does not show that 
the veteran's residuals of hemorrhoidectomy result in 
involuntary bowel movements.  The veteran has 


repeatedly stated that he experiences fecal incontinence if 
he does not reach a restroom within a short period after 
experiencing an urgency to use the toilet.  While the veteran 
has emphasized the minimal duration of this period in which 
he must reach a restroom, his ability to hold his bowel 
movement for this period of time is sufficient evidence that 
the veteran's bowel movements are not involuntary, as 
required by the Schedule for a 30 percent evaluation.  
Furthermore, the veteran specifically reported in July 1972 
and November 1972, less than one year prior to the start of 
the period on appeal, that he had no bowel trouble.  The 
veteran also specifically denied experiencing diarrhea on 39 
separate occasions between December 1991 to May 1995.  While 
this is not sufficient to show that the veteran did not 
experience fecal incontinence of any kind, it is strong 
evidence that indicates that the veteran was not experiencing 
symptoms so severe as to result in completely involuntary 
bowel movements.  Accordingly, a 30 percent evaluation is not 
warranted for the veteran's residuals of hemorrhoidectomy for 
any period on appeal.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
evaluation higher than 10 percent for any period on appeal, 
the doctrine is not for application.  Gilbert, 1 Vet. App. 
49; see also Massey, 7 Vet. App. at 208.

Earlier Effective Date TDIU

A rating decision in March 2005, granted TDIU effective 
August 9, 2002. 

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 


service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for TDIU was, in essence, an 
application for an increased rating.  See Wood v. Derwinski, 
1 Vet. App. 367, 369 (1991); see also Isenbart v. Brown, 7 
Vet. App. 537 (1995).  VA law provides that the effective 
date of an evaluation and award of compensation for an 
increased rating claim is the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Generally, a specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151 
(2006).  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2008). 

A report of examination or hospitalization which meets 
certain requirements will be accepted as an informal claim 
for benefits if the report relates to a disability which 


may establish entitlement.  38 C.F.R. § 3.157(a).  Once a 
formal claim for compensation has been allowed or disallowed 
for the reason that the service-connected disability is not 
compensable in degree, receipt of evidence from a private 
physician will be accepted as an informal claim for increased 
benefits when the evidence furnished is within the competence 
of the physician and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  For 
private medical records, the date of receipt by VA is fixed 
as the date of the claim.  Id.

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
a determination of the date of the receipt of the claim for 
the increased rating, as well as a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 
(1992).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App 125 (1997).  Thus, 
three possible dates may be assigned depending on the facts 
of the case: if an increase in disability occurs after the 
claim is filed, the proper effective date is the date that 
the increase is shown to have occurred (date entitlement 
arose); if an increase in disability precedes the claim by a 
year or less, the proper effective date is the date that the 
increase is shown to have occurred (factually ascertainable); 
and if an increase in disability precedes the claim by more 
than a year, the proper effective date is the date that the 
claim is received (date of claim).  Id. at 126.

The evidence shows that the veteran has never filed a formal 
claim for TDIU.  Instead, TDIU was granted independently by 
the RO in March 2005 as part of the original evaluation for 
the veteran's recently service-connected PTSD.  The basis 
given for the assignment of the August 9, 2002 effective date 
was that that was the first date on which the veteran met the 
disability evaluation percentage criteria for 


TDIU.  38 C.F.R. § 4.16.  As decided herein, the Board has 
increased the veteran's PTSD ratings to 100 percent from 
December 18, 1995 to November 6, 1996, and 70 percent on and 
after November 7, 1996.  Importantly, TDIU can only be 
granted when the schedular rating is less than total.  
38 C.F.R. § 4.16.  Thus, as a result of the decisions made 
herein, the date that the veteran first met the disability 
evaluation percentage criteria for TDIU is November 7, 1996.  
Accordingly, if the veteran was unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities at that time, entitlement to TDIU 
would arise as of November 7, 1996.

The evidence of record shows that the veteran has been 
unemployed since at least 1990.  As noted above, the October 
1996 letter from a private psychologist stated that the 
veteran "seems to be totally incapacitated" and "it is 
almost impossible for him to get through daily activities."  
Combined with the other contemporary medical evidence of 
record, this demonstrates that the veteran's 
service-connected PTSD prevented him from securing or 
following a substantially gainful occupation at that time.  
As such, for the purposes of this appeal, the veteran's 
entitlement to TDIU arose on November 7, 1996.

However, as the veteran has never filed a formal claim for 
TDIU, an informal claim must be inferred from the medical 
evidence of record in order to allow for a proper analysis of 
the effective date.  The veteran's claim for entitlement to 
service-connection for PTSD was filed on December 18, 1995.  
As this claim was subsequently granted, the veteran's PTSD 
claim is considered to have been allowed as of December 18, 
1995.  Accordingly, medical evidence dated or received after 
that time can be considered an informal claim for an 
increased evaluation which, as noted above, is the essence of 
a TDIU claim.  See Wood, 1 Vet. App. at 369; see also 
Isenbart, 7 Vet. App. 537.

The VA PTSD examination on May 18, 1996 found that the 
veteran had serious symptoms, with a diagnosis of major 
depression with borderline psychotic features.  38 C.F.R. 
§ 3.157.  The examiner stated that the veteran was 
"considered potentially 


suicidal or possibly dangerous to others because of his 
poorly controlled ag[g]ressive impulse."  As such, as the 
date entitlement to TDIU arose is the later of the two dates, 
November 7, 1996 is the appropriate effective date for the 
award of TDIU.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).


ORDER

An initial evaluation of 100 percent disabling for PTSD is 
granted, for the period from December 18, 1995 to November 6, 
1996, subject to the laws and regulations governing the 
payment of monetary benefits.

An increased evaluation of 70 percent disabling, but no 
greater, for PTSD is granted, for the periods on appeal on 
and after November 7, 1996, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial evaluation of 10 percent disabling, but no 
greater, for residuals of hemorrhoidectomy is granted, for 
the period on and after May 16, 1973, subject to the laws and 
regulations governing the payment of monetary benefits.

An effective date of November 7, 1996 for the award of TDIU 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


